
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.34


[AUGUST TECHNOLOGY GRAPHIC]   4900 West 78th Street
Bloomington, MN 55435 USA   Tel: 952-820-0080
Fax: 952-820-0060   www.AugustTech.com
info@augusttech.com

Mr. Richard Smith                                18 December 2002
Firfax Systems Limited
Meteor Business Park
Gloucestershire Airport
Cheltenham Road East
Gloucester, England
GL2 9QL UK

Dear Richard,

August Technology has appreciated the service provided by Firfax over the years
as our distributor for Europe. But as the industry becomes more Asia focused and
August Technology grows as a company, we find it best for August Technology to
pursue the direct sales and service model in the UK, Ireland, Benelux and
Scandanavia.

As such, August Technology is terminating our International Sales Distributor
Agreement with Firfax Systems Ltd., dated 3 September 1996, to be effective 31
December 2002. I do not believe you find this a surprise, as you yourself have
admitted that more and more companies are doing technology development in Europe
and volume manufacturing in Asia. This business fact does not fit well with the
distributor model of sales and service.

Richard, we thank you and your entire organization for their support over the
years. We truly wish you and your team all the best in your future endeavors.

We would like to wrap up all outstanding receivables, on both sides by the end
of the year as well as to develop a plan on how to inform your customers at this
time. I am asking Paul Hayes to work with you and your team to finalize this
plan.

Again, we thank you for your support.

Best respects,

Mayson Brooks
Vice President
Worldwide Sales and Field Operations
August Technology
4900 West 78th Street
Bloomington, MN 55435

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.34

